 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,               Case No. 19-CR-2531-BAS
10
                                             JUDGMENT AND ORDER
11                           Plaintiff,      GRANTING GOVERNMENT'S
                                             MOTION TO DISMISS
12                                           INDICTMENT WITH PREJUDICE
                       vs.
13

14   HERLIN BAYARDO MORENO-
     MARADIAGA (1),
15
                             Defendant.
16

17

18        Pending before the Court is the United States of America's motion to dismiss
19   the Indictment with prejudice.   Having reviewed the motion, and good cause
20   appearing, the Court GRANTS the Government's motion and DISMISSES WITH
21   PREJUDICE the Indictment against Herlin Bayardo Moreno-Maradiaga.
22         IT IS SO ORDERED.
23
     Dated: July 29, 2019
24

25                                            Hon. Cynthia Bashant
                                              United States District Judge
26

27
28
